DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 15 recites "A combination of a suction apparatus having a body with at least one suction opening formed therein, and a lubricating device for lubricating a circulating clothing of a machine for manufacturing a fibrous web, the lubricating device comprising: a body containing: a feed chamber having an inlet for supplying a pressurized liquid lubricant to said feed chamber and an outlet for discharging the pressurized liquid lubricant from said feed chamber; a nozzle; a nozzle chamber to which said nozzle is connected for discharging the pressurized liquid lubricant, said nozzle having a flow-conducting connection to said feed chamber via said nozzle chamber and said outlet; and a diffuser for diffusing the pressurized said body, said diffuser disposed between said outlet and said nozzle; wherein all of said body, having all of said nozzle formed therein, is separate from a body forming said at least one suction opening of said suction apparatus  (emphasis added). The two recitations of "said body" are indefinite because it is unclear as to which body is being referred, the one belonging to the suction apparatus or the one belonging to the lubrication device.  Also, the recitation of "a body forming said at least one suction opening of said suction apparatus" is indefinite because it is unclear whether or not it is the same as the body with at least one suction opening formed therein.  Clarification is respectfully requested.
	Similarly, claims 16, 21, 24, and 28-32 recite "said body" at least once.  In each instance, it is unclear as to which body is being claimed. 
	Claims 17-20, 22, 23, and 25-27 are accordingly rejected as inheriting the indefiniteness of a base claim.

Allowable Subject Matter
Claims 15-32 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In a lubricating device for lubricating a circulating clothing of a machine for manufacturing a fibrous web, the lubricating device being in combination with a suction apparatus having a body with at least one suction opening formed therein, the prior art does not disclose or suggest a lubricating device comprising a body containing a feed chamber having an inlet for supplying a pressurized liquid lubricant to the feed chamber and an outlet for discharging the pressurized liquid lubricant from the feed chamber, a nozzle, a nozzle chamber to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Eric Hug/Primary Examiner, Art Unit 1748